Citation Nr: 9906868	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  93-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for residuals of right 
ankle sprain.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1958 to June 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for back pain and residuals of right ankle 
sprain.  

The case was previously before the Board in December 1994 
when it was remanded for further evidentiary development.  At 
that time it was noted that although the RO had issued the 
veteran a supplemental statement of the case which included 
the issue of service connection for a right knee disorder the 
veteran did not perfect his appeal of that issue.  
 
By a rating action in February 1997 service connection was 
granted for lumbosacral strain, evaluated as 10 percent.  
Following the issuance of a supplemental statement of the 
case the veteran expressed his disagreement with the rating 
assigned for his service-connected disability.   

Statements by the veteran and his representative indicate he 
wishes to reopen the claim of entitlement to service 
connection for a right knee disorder.  Inasmuch as that issue 
has not been adjudicated by the agency of original 
jurisdiction and is not "inextricably intertwined" with the 
issues currently before the Board, it will not be addressed 
herein, but is referred to the RO for appropriate action.  


REMAND

On review of the record following our prior remand, the Board 
notes that in response to the RO's development letter, the 
veteran indicated he had been receiving pertinent medical 
treatment at a VA Medical Center (VAMC) since 1991.  
Nevertheless, there is no indication that the RO attempted to 
obtain records of the reported treatment.  In this regard the 
Court has held that VA adjudicators are charged with 
constructive notice of documents generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA is charged with such 
notice even if the documents have not been made part of the 
record in a claim for benefits.  

Moreover, the Court recently held that a remand by the Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  It was held further that a remand by the Court or 
the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand. 38 U.S.C. § 303.  Finally, it was held that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to insure compliance.  
Stegall v. West, No. 97-78 (U.S. Vet App. June 26, 1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Northport 
VAMC and request copies of all pertinent 
treatment records from 1991 to the 
present.  All records received should be 
associated with the claims folder.  

2.  The RO should then review the 
veteran's claims for service connection 
for residuals of right ankle sprain and a 
rating in excess of 10 percent for 
lumbosacral strain on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 3 -


